Citation Nr: 0531892	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiac disability, benign prostatic 
hypertrophy, and bladder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claims were originally denied as not well-
grounded claims by a Board decision in January 1999 that was 
thereafter apparently affirmed by the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") in an August 8, 2000, order.  

The Board further notes that while certain action was 
thereafter undertaken pursuant to a Board remand in January 
2004, for the reasons stated below, this case must again be 
remanded for further procedural and evidentiary 
considerations.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board first observes that in its previous remand, the 
Board requested that the RO provide additional notice to the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, while the RO provided 
the veteran with a new VCAA notice letter in April 2004, the 
Board's review of that letter reflects that the RO advised 
the veteran of the evidence necessary to substantiate claims 
for service connection and increased rating claims.  Thus, as 
the issues on appeal are entitlement to compensation for 
cardiac disability, benign prostatic hypertrophy, and bladder 
disability pursuant to the provision of 38 U.S.C.A. § 1151, 
the Board finds that it has no alternative but to again 
remand this case so that the veteran can be advised of the 
evidence necessary to substantiate a claim for compensation 
under 38 U.S.C.A. § 1151, and the respective obligations of 
VA and the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO should make sure to advise the veteran that as his 
original claims were previously denied as not well-grounded 
claims and he made a timely request for readjudication of 
that previous denial, his claims are governed by the law in 
effect prior to October 1, 1997, which did not require that 
the veteran submit evidence of fault on the part of VA.  The 
veteran should also be asked to provide any evidence in his 
possession that pertains to the claims.

The Board further observes that following the additional 
examinations that were also requested in the Board's previous 
remand, the examiners were to specifically address questions 
posed by the Board based on their examination of the veteran 
and their review of the claims file.  The Board's review of 
the examination reports from relevant examinations conducted 
in December 2004 and January 2005 reflects that neither 
examiner specifically responded to the questions raised by 
the Board in its January 2004 remand.  Consequently, the 
Board finds that it is also required to remand the case so 
that these examiners can respond to the Board's questions or, 
if they are now unavailable, so that the veteran can be 
afforded new examinations after which the new examiners 
should respond to the questions raised.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Provide the veteran with a new VCAA 
letter as to the issues of entitlement to 
compensation for cardiac disability, 
benign prostatic hypertrophy, and bladder 
disability pursuant to the provision of 
38 U.S.C.A. § 1151, noting the evidence 
necessary to substantiate a claim for 
compensation under 38 U.S.C.A. § 1151 and 
the respective obligations of VA and the 
veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should make sure to 
advise the veteran that his claims are 
governed by the law in effect prior to 
October 1, 1997, which did not require 
that the veteran submit evidence of fault 
on the part of VA.  The veteran should 
also be asked to provide any evidence in 
his possession that pertains to the 
claims.  

2.   Steps should then be taken to 
contact Dr. E., who examined the veteran 
in December 2004 and January 2005, and 
request that the examiner specifically 
respond to the Board question set forth 
below.  

In the event that Dr. E. is not available 
to respond to this question, the veteran 
should be afforded a new examination to 
determine the nature and etiology of any 
disability associated with benign 
prostate hypertrophy and/or the veteran's 
bladder.  Consideration should be given 
for the examination to be conducted by a 
non-VA physician.  The claims file and 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that there was any increased or 
additional disability associated with 
benign prostatic hypertrophy and the 
veteran's bladder caused by or as a 
result of VA treatment, especially over 
the period of 1990 to 1994.  

3.  Steps should also be taken to contact 
Dr. K., who examined the veteran in 
December 2004, and request that the 
examiner specifically respond to the 
Board question set forth below.

In the event that Dr. K. is not available 
to respond to this question, the veteran 
should be afforded a new examination to 
determine the nature and etiology of any 
cardiac disability.  Consideration should 
be given for the examination to be 
conducted by a non-VA physician.  The 
claims file and copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be 
requested to state whether it is at least 
as likely as not that there was any 
increased or additional cardiac 
disability caused by or as a result of VA 
treatment, especially during the 1984-
1985 period.  

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


